FILED 

                                                                           DEC. 12,2013 

                                                                   In the Office of the Clerk of Court 

                                                                 W A State Court of Appeals, Division III 





           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE 


DAWAUD AHMAD and BEDREDDIN                     )          No. 31339-5-111 

IMAN and SAMEER HATEM, and                    ,) 

MUSLIM AMERICA, a non-profit                   )

corporation,                                   )

                                               )
                     Appellants,               )
                                               )         PUBLISHED OPINION
              v.                               )
                                               )
TOWN OF SPRINGDALE, a municipal                )
corporation,                                   )
                                               )

                     Respondent.               )



       BROWN, J. - Dawud Ahmad,1 Bedreddin Iman, Sameer Hatem, each pro se,

(individual plaintiffs) appeal the trial court's orders denying writs of prohibition and

mandamus, joining Muslim America, a Washington non-profit corporation, as a

necessary party, and granting frivolous action costs, including attorney fees, under

RCW 4.84.185 to the Town of Springdale. Muslim America appeals the costs award.

The individual plaintiffs contend the trial court erred in asserting jurisdiction, denying

individual standing to bring the writs, and awarding the costs. Muslim America contends



       1 Mr. Ahmad died in May 2012.                                                                          I
                                                                                                              t
No. 31339-5-111
Ahmad, et al. v. Town of Sptingdale


the trial court erred in imposing the frivolous action costs. We find no trial court error.

We decline the town's request for attorney fees against the individual appellants and

Muslim America on appeal because we cannot say their appeal is entirely frivolous.

Accordingly, we affirm.

                                           FACTS

       The following facts derive primarily from the trial court's findings of fact that are

unchallenged and, therefore, verities on appeal. Cowiche Canyon Conservancy v.

Bosley, 118 Wn.2d 801,808,828 P.2d 549 (1992). For background, in 2006, the town

adopted the International Building Code (IBC) after Washington adopted the IBC as the

state building code. RCW 19.27.031. Muslim America owned real property at N. 610

Main Street in Springdale where Mr. Ahmad resided in a home with outbuildings. One

outbuilding, a shed without a foundation, sanitation facilities, or utilities, was apparently

used at relevant times as living quarters for Mr. Iman. Mr. Hatem identifies himself as

Secretary-General for Muslim America and authorized as counsel to practice Islamic

law.

       The town issued an unsafe structure notice at N. 610 Main Street to Mr. Ahmad,

Dawud Ahmad & Associates, noting an occupied outbuilding violated the building code

and lacked a certificate of occupancy. Mr. Ahmad, as registered agent for Muslim

America, and apparently acting as Muslim America's Mufti or chief legal officer for

Islamic law, asked the town by letter styled as from Dawud Ahmad & Associates to pass

an ordinance exempting Muslim America's property from the building code pursuant to



                                              2

No. 31339-5-111
Ahmad, et al. v. Town of Springdale


RCW 19.27.042. The town council declined to do so and notified Mr. Ahmad of its

decision. Mr. Ahmad, on pleading paper showing Dawud Ahmad & Assooiates, Mr.

Iman, and Mr. Hatem, each pro se, then sought superior court writs of prohibition and

mandamus, seeking to prohibit the town from enforcing the building code against the

property and mandating the town to adopt an ordinance exempting the property from

the building code.

       After answering the writ applications, the town's counsel discovered Muslim

America owned the property and the shed and moved to join Muslim America as a

necessary party. Mr. Ahmad objected on behalf of Muslim America, arguing Muslim

America refused to be joined because it was not a necessary party, and because

joinder violated exercise of religion principles. The court disqualified Mr. Ahmad, a

nonlawyer, from representing Muslim America and struck his pleadings. In June 2010,

attorney Robert Simeone made a limited appearance for the sole purpose of filing

Muslim America's refusal to be joined as a necessary party and the same day he

withdrew. The trial court granted the joinder. Muslim America did not seek

reconsideration or review of the joinder order, and it failed to file an affidavit or present

evidence of its status as a nonprofit corporation or its beneficial interest in support of the

writ applications.

       At the writ applications hearing, Mr. Ahmad argued if the town issued a code

violation or tried to enforce the code against him or Muslim America's property, they

could (as a remedy) "knock down the ordinance by a constitutional challenge in the



                                              3

No. 31339-5-111
Ahmad, et al. v. Town of Springdale


infraction court." Report of Proceedings (July 9, 2010) at 38. Muslim America did not

appear for the writ applications hearing. The trial court denied the writ applications,

finding it had jurisdiction over the parties and subject matter and that the town did not

act in excess of its jurisdiction because it had a duty under state law to enforce the state

building code. The court reasoned, as Mr. Ahmad had argued, that if the town ever

commenced enforcement proceedings against Muslim America's property and building,

the plaintiffs would then have the right to raise constitutional issues and defend against

such an action, thus providing a remedy at law that precluded extraordinary relief.

       The individual plaintiffs appealed to the Washington Supreme Court. The town

requested attorney fees and costs based on frivolous action. Muslim America did not

respond. The trial court awarded the town attorney fees and costs, finding the individual

plaintiffs and Muslim America had failed to support the writ claims with any rational

argument. The individual plaintiffs then amended their appeal notice to include an

aSSignment of error to attorney fees; Muslim America then separately appealed solely

the attorney fees award. After consolidating the direct appeals and denying direct

review, the Supreme Court transferred the matter to this court.

                                        ANALYSIS

                               A. Jurisdiction and Standing

       The issue is whether the trial court erred in exercising jurisdiction over the writ

applications and in denying the individual plaintiffs standing to assert the applications for

and act on behalf of Muslim America in resisting its joinder as a necessary party.



                                              4

No. 31339-5-111
Ahmad, et al. v. Town of Springdale


       We review standing and jurisdiction issues de novo. Knight v. City of Yelm, 173

Wn.2d 325,336,267 P.3d 973 (2011) (standing); Young v. Clark, 149 Wash. 2d 130, 132,

65 P.3d 1192 (2003) (jurisdiction).

       The town is a "city" for purposes of the building code, and it is required to enforce

the state building code. See RCW 19.27.015(2) (term "city" includes a "town"); RCW

19.27.020 (purpose of chapter to enforce minimum performance standards and

requirements for construction and materials consistent with safety); RCW

19.27.031 (state building code, which consists of the IBC, shall be in effect in all cities);

RCW 19.27.050 (building code shall be enforced by cities). Under RCW 2.08.010, the

superior court has original jurisdiction of matters including possession of real property

and the power to issue writs. Accordingly, the superior court had jurisdiction to consider

the appellants' challenge to the town's enforcement of the building code and their writ

applications.

       Next, regarding standing, a party waives a standing issue by not raising it at trial.

State v. Cardenas, 146 Wn.2d 400,404-05,47 P.3d 127,57 P.3d 1156 (2002). The

individual plaintiffs failed to argue standing below. Moreover, corporations appearing in

court must be represented by an attorney; the individual plaintiffs appearing pro se fail

to meet this requirement. Cottringer v. Dep't of Emp. Sec., 162 Wash. App. 782, 787, 257
P.3d 667, review denied, 173 Wash. 2d 1005 (2011).

       Mr. Iman and Muslim America next argue the court erred in joining Muslim

America as a necessary party under CR 19. But, Muslim America's appeal of the



                                              5

No. 31339-5-111
Ahmad, et al. v. Town of Springdale


attorney fees award does not bring up for review the joinder order, and the individual

plaintiffs fail to support their passing reference to a "coerced joinder" with any authority

or legal argument. And, an appeal of an award of attorney fees does not bring up for

review the merits of an underlying decision not timely appealed. Bushong v. Wilsbach,

151 Wash. App. 373, 376-77, 213 P.3d 42 (2009). Thus, we need not consider this claim.

RAP 2.4(b); Cowiche Canyon Conservancy, 118 Wash. 2d at 809.

       Nevertheless, a person who is subject to service of process and whose joinder

will not deprive the court of subject matter jurisdiction must "be joined as a party in the

action if (1) in his absence complete relief cannot be accorded among those already

parties, or (2) he claims an interest relating to the subject of the action and is so situated

that dispos[ing] of the action in his absence may ... as a practical matter impair or

impede his ability to protect that interest or ... leave any of the persons already parties

subject to a substantial risk of incurring double, multiple, or otherwise inconsistent

obligations by reason of his claimed interest." CR 19{a). Generally, a landowner is an

indispensable party in a case that would affect the use of the landowner's property.

Wash. State Oep't of Corr. v. City of Kennewick, 86 Wash. App. 521, 530-31, 937 P.2d
1119 (1997). Muslim America owned the property and buildings at issue, and it was the

sole entity that could seek the exemption from the town council under RCW 19.27.042,

to use the shed as a residence. Therefore, Muslim America was properly joined as a

necessary party.

                                    B. Writ Applications



                                              6

No. 31339-5-111
Ahmad, et al. v. Town of Springdale


       The individual appellants contend the trial court erred in denying their writ

applications. They argue the court should have exercised equity to grant the writ

applications, prohibit the town from enforcing its building code, and mandate the town to

enact and apply an exemption to the building code to Muslim America's property.

       A writ of mandamus requires a state official "to comply with law when the claim is

clear and there is a duty to act." RCW 7.16.160; Paxton v. City of Bellingham, 129 Wn.

App. 439, 444, 119 P.3d 373 (2005) (citing In re Personal Restraint of Dyer, 143 Wn.2d

384,398,20 P.3d 907 (2001». Mandamus is an extraordinary remedy not available

when there is a "'plain, speedy and adequate remedy in the ordinary course of law.'"

RCW 7.16.170 (quoting Paxton, 129 Wn. App at 444-45). A writ of mandamus will not

issue where an act to be performed is a discretionary act. State ex reI. Heavey v.

Murphy, 138 Wn.2d 800,805,982 P.2d 611 (1999).

       A writ of prohibition is the counterpart to the writ of mandamus. A writ of

prohibition is an extraordinary remedy that "may be invoked to prohibit judicial,

legislative, executive, or administrative acts if the official or body to whom it is directed

is acting in excess of its power." Browerv. Charies, 82 Wash. App. 53, 57, 914 P.2d 1202

(1996); RCW 7.16.290. As with a writ of mandamus, a writ of prohibition cannot be

issued if there is a plain, speedy and adequate legal remedy. RCW 7.16.300; Leskovar

v. Nickels, 140 Wash. App. 770, 774, 166 P.3d 1251 (2007). Equitable remedies are

extraordinary forms of relief, available solely when an aggrieved party lacks an




                                              7

No. 31339-5-111
Ahmad, et al. v. Town of Springdale


adequate remedy at law. Sorenson v. Pyeatt, 158 Wash. 2d 523, 531, 146 P .3d 1172

(2006).

       We review the superior court's determination as to the availability of an adequate

remedy at law for abuse of discretion. River Park Square, LLC v. Miggins, 143 Wn.2d

68,76, 17 P.3d 1178 (2001). We do not disturb the court's decision "unless the

superior court's discretion was manifestly unreasonable, or exercised on untenable

grounds, or for untenable reasons." Id.

       Under RCW 19.27 the town had the legal authority and duty to pass and enforce

the IBC. Thus, it was not acting in excess of its jurisdiction in sending the unsafe

structure notice. Whether to enact an exemption for buildings used by Muslim America

was a discretionary matter for the town council to decide under RCW 19.27.042(1).

This statute provides, "The legislative authorities of cities ... may adopt an ordinance or

resolution to exempt from state building code requirements buildings whose character ..

. has been changed ... to provide housing for indigent persons." Id. (Emphasis added.)

A writ of mandamus cannot compel a discretionary act, and Mr. Iman failed to name a

state officer relating to their application for writ of mandamus. The appellants seemingly

conceded a remedy at law exists for them when Mr. Ahmad argued it could appeal any

enforcement proceeding against them or Muslim America. The trial court correctly

specified that this remedy was available to appellants. Because equitable remedies are

extraordinary forms of relief, available solely when an aggrieved party lacks an




                                            8

No. 31339-5-111
Ahmad, et al. v. Town of Springdale


adequate remedy at law and because a remedy at law exists, we conclude the trial

court did not err in denying the writ applications without applying equitable principles.

                                C. Costs and Attorney Fees

       The issue is whether-the trial court erred in granting the town's request for costs

and attorney fees under RCW 4.84.185. Mr. Iman and Muslim America contend the

action was not frivolous.

       A court may award attorney fees only when authorized by a contract, a statute, or

a recognized ground in equity. Bowles v. Oep't of Ret. Sys., 121 Wash. 2d 52, 70, 847
P.2d 440 (1993). Here, the town sought an award of reasonable attorney fees and

costs under RCW 4.84.185, which allows attorney fees to the prevailing party in

defending against a frivolous action. The purpose of RCW 4.84.185 is to discourage

abuse of the legal system by providing for award of expenses and legal fees to any

party forced to defend itself against meritless claims asserted for the purposes of

harassment, delay, nuisance or spite. Biggs v. Vail, 119 Wash. 2d 129, 134-36,830 P.2d

350 (1992).

       The standard of review for attorney fees in frivolous lawsuits is abuse of

discretion, examining the trial court's decision whether a case, taken as a whole, is

advanced without reasonable cause. RCW 4.84.185; State ex rei. Quick-Ruben v.

Verharen, 136 Wn.2d 888,903,969 P.2d 64 (1998). Under this standard, we will

reverse a trial court's decision only where the trial court's granting of attorney fees is




                                              9

No. 31339-5-111
Ahmad, et al. v. Town of Springdale


untenable or manifestly unreasonable. Ermine v. City of Spokane, 143 Wn.2d 636,641,

23 P.3d 492 (2001).

       A judge is to consider all evidence presented at the time of the motion to

determine whether the action was frivolous and advanced without reasonable cause.

Id. A frivolous action is one that cannot be supported by any rational argument on the

law or the facts. Goldmark V. McKenna, 172 Wn.2d 568,582,259 P.3d 1095 (2011).

An action must be frivolous in its entirety. Tiger Oil Corp. v. Dep't of Licensing, 88 Wn.

App. 925, 938, 946 P.2d 1235 (1997).

       Here, the writs were advanced without reasonable cause. Appellants failed to

assign error to the findings of fact either in the writ action or in the order for attorney

fees. Appellants assert their action was not frivolous because they raised possibly valid

constitutional free exercise claims. But no building code enforcement against

appellants is before us. And, considering Mr. Ahmad's writ hearing argument, he was

aware a plain, speedy, and adequate remedy at law is available to resist an

enforcement action.

       Muslim America argues it was wrongly ordered to pay attorney fees considering it

was an unwilling participant in the individual appellants' writ applications. Muslim

America, however, did not appeal its joinder; it appealed solely the attorney fee costs

award. As noted, an appeal of an award of attorney fees does not bring up for review

the merits of an underlying decision not timely appealed. Bushong, 151 Wash. App. at

376-77. Moreover, Muslim America did not respond to the town's request for attorney



                                              10 

No. 31339-5-111
Ahmad, et al. v. Town of Springdale


fees. An objection would have given the trial court an opportunity to address the issue

and correct any possible errors. See Smith v. Shannon, 100 Wn.2d 26,37,666 P.2d

351 (1983) (the reason issues may not be raised for the first time on appeal is to afford

the trial court an opportunity to correct errors, thereby avoiding unnecessary appeals.).

By comparison, a defendant waives the right to assert an affirmative defense by failing

to raise the defense below. Rapid Settlements, Ltd. 's Application for Approval of

Transfer of Structured Settlement Payment Rights, 166 Wash. App. 683, 695, 271 P.3d
925 (2012). Therefore, we decline review.

       In sum, the writ actions were not supported by rational argument on the law or

the facts. Because an adequate remedy at law was known to be available should an

enforcement action unfold, no equitable remedy was available. Thus, the trial court had

tenable grounds to grant the town its attorney fees and did not err.

       Citing RAP 18.9 and RCW 4.84.185, the town requests an award of its attorney

fees and costs for defending a frivolous appeal. An appeal is frivolous if it raises no

debatable issues on which reasonable minds might differ and it is so totally devoid of

merit that no reasonable possibility of reversal exists. Carrillo v. City of Ocean Shores,

122 Wash. App. 592, 619,94 P.3d 961 (2004) (citing Streater v. White, 26 Wash. App. 430,

434-35,613 P.2d 187 (1980».

      The individual plaintiffs and Muslim America raise issues under article I section

11 of the Washington Constitution, the First Amendment to the United States

Constitution, and the federal Religious Land Use and Institutionalized Persons Act, 21



                                            11 

     No. 31339-5-111
     Ahmad, et a/. v. Town of Springdale


     U.S.C. § 2000cc; 2000cc-5. Since discretion assumes that two decision makers may

     reach a different outcome, the court of appeals and trial court remain free to decide

     differently as to whether the same claims are frivolous. Ermine, 143 Wash. 2d at 650.

     Because we cannot say the appellants' religious and federal based appeal arguments

     are entirely frivolous, we exercise our discretion and deny the town's RCW 4.84.185

     attorney fee request.

           The town as prevailing party is entitled to costs predicated upon compliance with

     RAP 14.4.



           Affirmed.



                                                      Brown, J. 


     I CONCUR: 


I
~1

I

I
I

I

I

1
j


I
i                                                12



I

                                      No. 31339-5-111

       KORSMO, C.J. (dissenting) -    Muslim America did nothing to further this

litigation or otherwise impose costs to the Town of Springdale. Thus, the trial court erred

in imposing sanctions against Muslim America. Muslim America also was free to

challenge the joinder decision in this appeal because the order joining it was not an

appealable order. In all other respects, I agree with the majority.

       Appealability a/the Joinder Ruling. Respondent argues that Muslim America

lacks the ability to challenge the joinder ruling under RAP 2.4(b). The plain language of

that rule proves otherwise. The critical final sentence of that rule states:

       A timely notice of appeal of a trial court decision relating to attorney fees
       and costs does not bring up for review a decision previously entered in the
       action that is otherwise appealable under rule 2.2(a) unless a timely notice
       of appeal has been filed to seek review of the previous decision.

(Emphasis added.)

       Counsel for respondent quite properly agreed at oral argument that the joinder

.order was not appealable as a matter of right. A joinder ruling is not an appealable order.

RAP 2.2(a) lists 13 classes of rulings that are appealable as a matter of right; joinder ofa

party is not included within any ofthose categories. Thus, under the plain terms of the

underlined language of RAP 2.4(b), the bar on fee rulings bringing up other appealable

decisions is inapplicable to this situation. Muslim America could not appeal the joinder
No. 31339-5-111
Ahmad v. Town ofSpringdale


order but was free to challenge that ruling-once there was an order from which it could l ­

and did-appeal. The first and only chance it had to challenge the joinder ruling was in

this timely appeal from the attorney fees. To the extent that the majority holds otherwise,

1 disagree.

        Sanction Order. Muslim America was sanctioned for something it did not do.

The decision affinning that ruling stands our frivolous litigdtion statute on its head. For

that reason 1 respectfully part company with the majority and would reverse the fee award

as to Muslim America. 2

       RCW 4.84.185 provides that in a civil proceeding where the judge finds that an

action, claim, or defense "was frivolous and advanced without reasonable cause," the

court may require payment to the prevailing party of its reasonable expenses, including

attorney fees "incurred in opposing such action." The two quoted provisions state the

operative aspects of this case: (1) the frivolous action must be advanced without cause,

and (2) reimbursement is for the expenses incurred in opposing the action. Muslim

America did nothing to advance the case and Springdale's expenses were not incurred by



        1 Although the order denying the writs was appealable and would have brought up
the joinder ruling, Muslim America could not have appealed from that ruling because it
was not an aggrieved party as it did not oppose the ruling. RAP 3.1 ("Only an aggrieved
party may seek review by the appellate court.").
       2 Because  the statute is inapplicable to Muslim America in this case, 1 do not reach
the difficult constitutional questions that would arise from involuntarily adding a
religious organization to a lawsuit and then sanctioning it for being there.

                                             2

.



     No. 31339-5-III
     Ahmad v. Town ofSpringdale


     opposing anything Muslim America did. There is no basis for sanctioning Muslim

     America.

            Washington courts have consistently applied the statute in accordance with the

     basic principle that it reimburses a party for the costs of frivolous litigation imposed upon

     it by another party. E.g., Skimming v. Boxer, 119 Wash. App. 748, 756, 82 P.3d 707

     (2004). If there was some evidence that Muslim America had done something to cause

     this litigation, or evidence of agency or similar respondeat superior type of liability, then

     it would be possible to uphold the trial court's order. However, there is no such evidence

     in this record and respondent has never claimed otherwise.

            Instead, the record clearly reflects, and the parties certainly agree, that Muslim

     America took no part in this litigation other than a brief one day appearance to file an

     objection to the joinder. It did nothing to advance the litigation. Springdale incurred no

     costs because of Muslim America. For both reasons, the statutory requirements for

     imposing a fee award under RCW 4.84.185 were not met and the trial court had no

     authority to impose the sanction on Muslim America.

            I respectfully dissent.




                                                              Korsmo, C.J.




                                                   3